   4:21-cv-00467-MBS-TER           Date Filed 08/10/21      Entry Number 42        Page 1 of 2




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF SOUTH CAROLINA
                                   FLORENCE DIVISION

JALEEL TRAYTWON MILLER, #361671, )                Civil Action No. 4:21-cv-0467-MBS-TER
                                    )
                       Plaintiff,   )
                                    )
                   -vs-             )
                                    )                            ORDER
                                    )
REGINALD KEITH GADSON, SCDC         )
Correctional Officer, and NURSE     )
SHAYLA L. EVANS,                    )
                                    )
                       Defendants.  )
___________________________________ )

       Presently before the Court are Plaintiff’s Motion for Leave to File Amended Complaint (ECF

No. 36) and Motion for Copies (ECF No. 40). All pretrial proceedings in this case were referred to

the undersigned pursuant to the provisions of 28 U.S.C. § 636(b)(1)(A) and (B) and Local Rule

73.02(B)(2)(d), DSC.

       Plaintiff filed his Motion for Leave to File and Amended Complaint on June 21, 2021, but

did not attach a proposed amended complaint to the motion. However, he subsequently submitted

a proposed amended complaint to the court. Defendants do not oppose the motion. Rule 15(a)(2),

Fed.R.Civ.P., provides that leave to amend a pleading should be given freely when justice so

requires. Plaintiff’s Motion for Leave to File Amended Complaint (ECF No. 36) is GRANTED.

The clerk’s office is directed to file the proposed amended complaint submitted by Plaintiff. The

Court notes that the effect of an Amended Complaint is that it supercedes the original Complaint and

renders it of no effect. Fawzy v. Wauquiez Boats SNC, 873 F.3d. 451, 455 (4th Cir. 2017). Plaintiff

also seeks a copy of the Amended Complaint. Plaintiff’s Motion for Copies (ECF No. 40) is

GRANTED as well.
   4:21-cv-00467-MBS-TER   Date Filed 08/10/21   Entry Number 42      Page 2 of 2




       IT IS SO ORDERED.



                                          s/Thomas E. Rogers, III
                                          Thomas E. Rogers, III
                                          United States Magistrate Judge
August 10, 2021
Florence, South Carolina
